Name: Commission Regulation (EC) No 194/96 of 1 February 1996 amending Regulation (EC) No 1588/94 laying down detailed rules for the application to milk and milk products of the arrangements provided for in the Interim Agreements between the Community of the one part and Bulgaria and Romania of the other part
 Type: Regulation
 Subject Matter: Europe;  tariff policy;  processed agricultural produce;  trade
 Date Published: nan

 2. 2. 96 EN Official Journal of the European Communities No L 26/ 11 COMMISSION REGULATION (EC) No 194/96 of 1 February 1996 amending Regulation (EC) No 1588/94 laying down detailed rules for the application to milk and milk products of the arrangements provided for in the Interim Agreements between the Community of the one part and Bulgaria and Romania of the other part THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3383/94 of 19 December 1994 on certain procedures for applying the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Bulgaria, of the other part ('), and in particular Article 1 thereof, Having regard to Council Regulation (EC) No 3382/94 of 19 December 1994 on certain procedures for applying the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and Romania, of the other part (2), and in particular Article 1 thereof, Whereas Regulation (EC) No 3066/95 of 22 December 1995 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for an autonomous and transitional adjust ­ ment to certain agricultural concessions provided for in the Europe Agreements so as to take account of the agree ­ ment on agriculture concluded as part of the Uruguay Round of multilateral trade negotiations (3), and in parti ­ cular Article 8 thereof ; Whereas Council Regulation (EC) No 3066/95 provides for autonomous, transitional measures to adjust the agri ­ cultural concessions covered by the Europe Agreements concluded between the European Communities and their Member States, of the one part, and Romania and the Republic of Bulgaria respectively, of the other part, from 1 January 1996 until the entry into force of the additional Protocols to the Europe Agreements that are to be concluded consequent to the negotiations now under way with the countries in question ; Whereas Commission Regulation (EC) No 1588/94 (4), as last amended by Regulation (EC) No 2252/95 (*), adopts the detailed rules for the application to milk and milk products of the arrangements provided for in the above Agreements ; whereas this Regulation must be amended to implement the adjustments to milk products laid down in Regulation (EC) No 3066/95 ; Whereas, because of the delay in adopting Regulation (EC) No 3066/95 it has not been possible to give effect to these adjustments for the first quarter of 1996 ; whereas the quantities involved are available for the second quarter ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EC) No 1588/94 is hereby amended as follows : 1 . A new paragraph is added to Article 2, as follows : 'However, the entire quantity of the products listed in Annex I B2 shall be available in the period from 1 April to 30 June 1996.' 2. Annex I is replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 February 1996 . For the Commission Franz FISCHLER Member of the Commission (&gt;) OJ No L 368 , 31 . 12 . 1994, p. 5. (2 OJ No L 368 , 31 . 12. 1994, p. 1 . h) OJ No L 328 , 30 . 12. 1995, p. 31 . (4) OJ No L 167, 1 . 7. 1994, p. 8 . Is) OJ No L 230 , 27 . 9 . 1995, p. 12. No L 26/12 EN Official Journal of the European Communities 2. 2 . 96 ANNEX 'ANNEX I A. CHEESES FROM ROMANIA The following quantities of cheeses covered by the CN codes quoted may be imported in the Community with an 80 % reduction in the rate of customs duty : (in tonnes) CN code Description 1 July 1994 to 30 June 1995 1 July 1995 to 30 June 1996 1 July 1996 to 30 June 1997 1 July 1997 to 30 June 1998 1 July 1998 to 30 June 1999 ex 0406 90 29 ex 0406 90 86 ex 0406 90 87 ex 0406 90 88 Kashkaval Sacele (') Kashkaval Penteleu (') &lt; Kashkaval Dalia (') Kashkaval afumat Vidraru (') Kashkaval afumat Fetesti (') Brinza Moieciu (') Brinza Vaca (') i Brinza de Burduf (') Brinza topita Carpati (') ¢v 1 333,3 J 1 533,3 1 33,3 (2) 133,3 (2) 133,3 (2) (') Of cows milk. (2) These quantities do not take into account, and are irrespective of, the quantities eligible for a reduction in the rate of customs duty from 1 996/97 onwards, to be agreed under the Europe Agreement. B. CHEESES FROM BULGARIA 1 . The following quantities of cheeses covered by the CN codes quoted may be imported in the Community with an (80 %) reduction in the rate of customs duty : (in tonnes) CN code Description 1 July 1994 to 30 June 1995 1 July 1995 to 30 June 1996 1 July 1996 to 30 June 1997 1 July 1997 to 30 June 1998 1 July 1998 to 30 June 1999 ex 0406 90 ex 0406 90 White brined cheese of cow's milk Kashkaval Vitosha of cow's milk 2 233,3 Ã ² 2 233,3 233,3 (') 233,3 (') 233,3 (') (') These quantities do not take into account, and are irrespective of, the quantities eligible for a reduction in the rate of customs duty from 1 996/97 onwards, to be agreed under the Europe Agreement. 2. The following quantities of cheeses covered by the CN codes quoted may be imported in the Community free of customs duties : (in tonnes) CN code Product 1 Januaryto 30 June 1996 ex 0406 90 Cheese other than cheese of cow's milk 200'